Exhibit 10.1

 

 



QCR HOLDINGS, INC.
NON-QUALIFIED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AMENDED AND RESTATED JULY 24, 2008)

 

FIRST AMENDMENT TO
JOINDER AGREEMENT
WITH DOUGLAS M. HULTQUIST

 

This First Amendment to Joinder Agreement with Douglas M. Hultquist (the “First
Amendment”) is made and entered into as of December 29, 2015 (the “Effective
Date”), by and among QCR Holdings, Inc. (the “Company”), Quad City Bank and
Trust Company (the “Bank”), and Douglas M. Hultquist (the “Executive,” and
together with the Company and the Bank, the “Parties”).

 

Recitals

 

A.             The Company sponsors and maintains the QCR Holdings, Inc.
Non-Qualified Supplemental Executive Retirement Plan (Amended and Restated July
24, 2008) (the “Supplemental Retirement Plan”).

 

B.             The Bank is a participating employer with respect to the
Supplemental Retirement Plan.

 

C.             The Parties previously entered into that certain Joinder
Agreement dated December 31, 2008 (the “Joinder Agreement”), which contained
certain terms and conditions applicable to the Executive’s participation in the
Supplemental Retirement Plan.

 

D.             The Parties desire to continue the Executive’s participation in
the Supplemental Retirement Plan pursuant to the terms of the Joinder Agreement
as amended by this First Amendment.

 

Agreement

 

In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this First Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly agree as follows:

 

1.             The following new Section 6 shall be inserted immediately
following the existing Section 5 of the Joinder Agreement as a part thereof:

 

“Section 6. Modifications to Plan Provisions. Solely for purposes of determining
the Executive’s benefits (or the benefits of the Executive’s Beneficiary) under
the Plan, the following provisions shall apply in place of the existing
provisions of the Plan:

 

(i) Section 1.34 ‘Supplemental Retirement Benefit’ means an annual amount equal
to $220,650. The Supplemental Retirement Benefit shall be payable in monthly
installments throughout the Payout Period.

 

(ii) Section 1.35 ‘Supplemental Early Retirement Benefit’ means an annual amount
payable under Section 4.7 of the Plan in the event of the Executive’s Early
Retirement.

 

Page 1

 



(iii) Section 4.7 Early Retirement Prior to Benefit Age. If the Executive
terminates employment due to Early Retirement prior to attainment of his Benefit
Age, Executive shall be entitled to receive the Supplemental Early Retirement
Benefit. The Supplemental Early Retirement Benefit shall be:

 

If the Executive’s Early Retirement occurs: Then the Supplemental Early
Retirement Benefit will be: Before attaining age 61 $144,926 On or after
attaining age 61, but before attaining age 62 $158,421 On or after attaining age
62, but before attaining age 63 $173,008 On or after attaining age 63, but
before attaining age 64 $188,775 On or after attaining age 64, but before
attaining age 65 $205,812

 

Such benefit shall commence on the Executive’s Benefit Commencement Date and
shall be payable in monthly installments throughout the Payout Period. In the
event the Executive dies following his Termination of Employment prior to
completion of all such payments due and owing hereunder, the Employer shall pay
to the Executive’s Beneficiary a lump sum payment equal to the Accrued Benefit
at the time of death.

 

(iv) Section 4.8 Change in Control Termination. If the Executive experiences a
Change in Control Termination, the Executive shall be entitled to receive the
Executive’s Supplemental Retirement Benefit. Unless otherwise provided in the
Joinder Agreement, such benefit shall commence on the Executive’s Benefit
Commencement Date and shall be payable in monthly installments throughout the
Payout Period. In the event the Executive dies following his Change in Control
Termination and prior to commencement or completion of all such payments due and
owing hereunder, the Employer shall pay to the Executive’s Beneficiary a lump
sum payment equal to the Accrued Benefit at the time of death.

 

(v) Section 4.9 Termination for Cause. Other than with respect to a Change in
Control Termination, if the Executive is terminated for Cause, all benefits
under this Plan shall be forfeited and this Plan shall become null and void with
respect to the Executive or the Executive’s Beneficiaries. In the event of a
Change in Control Termination for Cause, the benefit hereunder shall be the
Supplemental Early Retirement Benefit determined on the Change in Control date.”

 

2.              In all other respects, the Joinder Agreement shall remain
unchanged and in full force and effect.

 

[Signature page follows]

 



Page 2

 

 

In witness whereof, each of the Company and the Bank has caused this First
Amendment to be executed in its name and on its behalf, and the Executive
acknowledges understanding and acceptance of, and agrees to, the terms of this
First Amendment, all as of the Effective Date.

 

QCR Holdings, Inc.

 

By: /s/ Linda K. neuman

 

Linda k. neuman
Chair of the Compensation Committee
of the Board of Directors

 

Executive

 

/s/ Douglas M. hultquist

 

Douglas M. Hultquist

 

Quad City Bank and Trust Company

 

By: /s/ shellee r. showalter

 

Shellee R. Showalter
Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3



 

 